Case 6:20-cv-00346-PGB-LRH Document 89 Filed 07/01/20 Page 1 of 2 PageID 1586




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


GOVERNMENT EMPLOYEES
INSURANCE CO., GEICO INDEMNITY
CO., GEICO GENERAL INSURANCE
COMPANY and GEICO CASUALTY
CO.,

                    Plaintiffs,

v.                                                   Case No: 6:20-cv-346-Orl-40LRH

VLADIMIR KORCHAGIN, TOUCH OF
HEALTH MEDICAL CENTER, L.L.C.,
TOH MANAGEMENT, L.L.C., ALENA
KLOCHKO, DANA DALE HANSON,
COMPLETE INJURY CARE, L.L.C.,
CENTRAL FLORIDA CHIROPRACTIC
CARE, INC., ORLANDO CENTRAL
CHIROPRACTIC, L.L.C., FORT MYERS
CENTRAL CHIROPRACTIC, L.L.C.,
CHARLES PENZA, KARLA VEGA,
MEGAN PEARCE, MARK BIONDI,
REZA MOHAMMADI, OLEG
KOVALENKO, CFL MEDICAL
SUPPLIES, L.L.C., CFL DIAGNOSTIC,
L.L.C., CFL MD, L.L.C., DANIEL
AMPONSAH, 855LEGAL4U, INC. and
ANASTASIIA ALEKSANDROVA,

                    Defendants.
                                       /

                                       ORDER

      This cause comes before the Court on Plaintiffs’ Notice of Dismissal With

Prejudice. (Doc. 88). Plaintiffs advise that it dismisses the claims pursued against

Defendants Touch of Health Medical Center, LLC, TOH Management, LLC, Complete

Injury Care, LLC, Central Florida Chiropractic Care, Inc., Orlando Central Chiropractic,

LLC and Fort Meyers Central Chiropractic, LLC, CFL Medical Supplies, LLC, CFL
Case 6:20-cv-00346-PGB-LRH Document 89 Filed 07/01/20 Page 2 of 2 PageID 1587




Diagnostic, LLC, CFL, MD, LLC, Vladimir Korchagin, LMT, Dana Dale Hanson, DC, Oleg

Kovalenko, Daniel Amponsah, M.D., Anastasiia Aleksandrova, 855LEGAL4U, Inc, Alena

Klochko, M.D., Charles Penza, D.C., Karla Vega, D.C., Megan Pearce, D.C., Mark Biondi,

D.C. and Reza Mohammadi, D.C., pursuant to Federal Rule of Civil Procedure 41(a)(1).

Plaintiffs’ notice of voluntary dismissal is self-executing and was immediately effective

upon filing. See Matthews v. Gaither, 902 F.2d 877, 880 (11th Cir. 1990) (per curiam).

Plaintiffs’ claims against Defendants Touch of Health Medical Center, LLC, TOH

Management, LLC, Complete Injury Care, LLC, Central Florida Chiropractic Care, Inc.,

Orlando Central Chiropractic, LLC and Fort Meyers Central Chiropractic, LLC, CFL

Medical Supplies, LLC, CFL Diagnostic, LLC, CFL, MD, LLC, Vladimir Korchagin, LMT,

Dana Dale Hanson, DC, Oleg Kovalenko, Daniel Amponsah, M.D., Anastasiia

Aleksandrova, 855LEGAL4U, Inc, Alena Klochko, M.D., Charles Penza, D.C., Karla

Vega, D.C., Megan Pearce, D.C., Mark Biondi, D.C. and Reza Mohammadi, D.C., are

DISMISSED WITH PREJUDICE. The Clerk of Court is DIRECTED to terminate any

pending deadlines and close the file.

      DONE AND ORDERED in Orlando, Florida on July 1, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                           2
